Powell, J.
An accusation of trespass, in which the defendant is charged with passing over the lands of another after being forbidden by the owner, in violation of the Penal Code, § 220, is insufficient to withstand a timely definite special demurrer, where the only description of the lands trespassed upon is “a certain field the cultivated land of [the prosecutor] at the time being held under a contract of purchase,” though previous statements in the accusation locate the land as being in the *573county of the prosecution. In such an accusation the description of the land should be definite. Brown v. State, 116 Ga. 562 (42 S. E. 795) ; O’Brien v. State, 109 Ga. 51 (35 S. E. 112); Johnson v. State, 90 Ga. 443 (16 S. E. 92); Wiggins v. State, 119 Ga. 216 (46 S. E. 86). The point in the case of Hardaway v. State, 1 Ga. App. 150 (58 S. E. 141), is not identical with the present one,, but is -cognate.
Accusation of trespass, from city court of Jefferson — Judge-Stark. May 8, 1908.
Argued June 30,
Decided July 25, 1908.
John B. Gamble, J. S. Ayers, for plaintiff in error.
W. H. Quarterman, solicitor, Shackelford & Shackelford, contra.

Judgment reversed.